[Cite as In re Gipson, 2022-Ohio-853.]




                   IN THE COURT OF APPEALS
               FIRST APPELLATE DISTRICT OF OHIO
                    HAMILTON COUNTY, OHIO



IN RE: DAVID GIPSON.                      :     APPEAL NO. C-210218
                                                TRIAL NO.  M-210050
                                          :

                                          :        O P I N I O N.




Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Reversed and Cause Remanded in Part; Appeal
                           Dismissed in Part

Date of Judgment Entry on Appeal: March 18, 2022


David Gipson, pro se,

Joseph T. Deters, Hamilton County Prosecuting Attorney, Pamela J. Sears, Assistant
Prosecuting Attorney, and Christopher Sawyer, Assistant Prosecuting Attorney, for
Appellees.
                   OHIO FIRST DISTRICT COURT OF APPEALS




CROUSE, Judge.

       {¶1}   Appellant David Gipson raises four assignments of error for the court’s

review. For the following reasons, we lack jurisdiction to address Gipson’s first,

second, and fourth assignments of error. However, his third assignment of error,

which appellees concede, is sustained.

                              Facts and Procedure

       {¶2}   On January 15, 2021, Gipson was found in direct criminal contempt of

court for “recording in violation of courthouse rules and committing perjury by lying

to the Judge while under oath.” Gipson was accused of recording with his cell phone

in the courthouse lobby. Gipson testified under oath that he was not recording.

However, he refused to unlock his cell phone to allow the trial court to verify his

statement because he argued that it violated his constitutional rights. The court told

Gipson that he would “get the forensic guys to open it up.” The court continued the

hearing in progress and told Gipson he would be jailed until the next hearing. The

court filed a written entry on January 15, 2021 titled, “Entry finding David Gibson

[sic] Guilty of Direct Contempt of Court and Imposing Penalty,” but the entry did not

include a penalty. Rather, the entry stated that the court “continues the case in

progress to 1/19/2021.”

       {¶3}   At a hearing on January 19, 2021, the trial court’s bailiff told the court

that she confiscated Gipson’s cell phone and iPad before the January 15, 2021

hearing. A few hours after Gipson was found in contempt and taken to jail, she

discovered that the iPad “was recording already, and had been recording all day.”

       {¶4}   After viewing a recording taken on the iPad inside the courtroom

during the January 15, 2021 hearing, the court stated, “[Y]ou said under oath that

                                          2
                     OHIO FIRST DISTRICT COURT OF APPEALS




you were not recording on your cell phone, but here you were recording on your

iPad. The whole hearing has been recorded.” The court then sentenced Gipson to 30

days in jail with credit for time served. However, the court never filed an amended

entry that included the 30-day sentence.

       {¶5}    Gipson was released early for health reasons on February 4, 2021, after

contracting COVID-19 while incarcerated. On February 17, 2021, Gipson filed a

motion for the return of his property. On February 23, 2021, the court overruled the

motion.

       {¶6}    On March 31, 2021, Gipson filed a notice of appeal “from the Court of

Common Pleas dismissing Mr. Gipson[’s] claims entered on February 19, 2021.”1 On

June 10, 2021, we sua sponte dismissed the appeal for lack of jurisdiction because it

was not timely filed. On June 14, 2021, Gipson filed what we construed as motions

for reconsideration. On July 6, 2021, we granted reconsideration finding that the

time for filing a notice of appeal had been tolled pursuant to App.R. 4(A)(3), because

Gipson had not yet been served with the order denying his motion for the return of

his property. Accordingly, we held his appeal to be timely filed and vacated our June

10, 2021 dismissal order.

                First, Second, and Fourth Assignments of Error

       {¶7}    Gipson’s first assignment of error appears to claim that the initial

seizure of his cell phone and iPad violated his First and Fourth Amendment rights.

His second assignment of error appears to challenge the warrantless search and




1 There is no February 19, 2021 entry in the record. This court assumes the notice of appeal is

referring to the February 23, 2021 entry overruling the February 17, 2021 motion to return
property.
                                              3
                   OHIO FIRST DISTRICT COURT OF APPEALS




seizure of his cell phone and iPad. His fourth assignment of error claims that his

due-process rights were violated during the contempt proceedings.

       {¶8}   While Gipson’s first, second, and fourth assignments of error are not

models of clarity, we interpret them to challenge the initial seizure of his property

and his January 15, 2021 criminal-contempt conviction. Gipson did not appeal his

contempt conviction. Rather, Gipson’s March 31, 2021 notice of appeal in this case

specifically stated that he is appealing “[f]rom the Court of Common Pleas dismissing

Mr. Gipson[’s] claims entered on February 19, 2021.” While there is no entry in the

record for February 19, 2021, we assume he is referring to the trial court’s February

23, 2021 order overruling his motion for the return of his property. In fact, we

reinstated his appeal after our sua sponte dismissal because we found that Gipson

was not served with a copy of that court order.

       {¶9}   “We have jurisdiction to review assignments of error stemming only

from the judgment subject of the notice of appeal.” State v. Thompkins, 10th Dist.

Franklin No. 07AP-74, 2007-Ohio-4315, ¶ 7; see State v. Marcum, 4th Dist. Hocking

No. 14CA13, 2014-Ohio-5373, ¶ 16, quoting State v. Walton, 4th Dist. Washington

No. 13CA9, 2014-Ohio-618, ¶ 6. Accordingly, because assignments of error one, two,

and four challenge Gipson’s contempt conviction, and not the denial of his motion to

return property, we lack jurisdiction to address them. Therefore, assignments of

error one, two, and four are dismissed.

                           Third Assignment of Error

       {¶10} Gipson’s third assignment of error essentially claims that the trial

court erred when it denied his motion for the return of his property. Appellees

concede that our recent case, State v. Hammock, 1st Dist. Hamilton No. C-200368,

                                          4
                   OHIO FIRST DISTRICT COURT OF APPEALS




2021-Ohio-3574, is dispositive of this assignment of error and agree that Gipson’s

property must be returned to him. However, appellees ask “for this Court to order

that the offending recorded courthouse footage be deleted from the devices”

before they are returned.

       {¶11} Gipson was found in criminal contempt for violating Loc.R. 33 of the

Hamilton County Court of Common Pleas (“Loc.R. 33”). Loc.R. 33(D)(6) prohibits

the operation of cell phones or other recording devices in the courthouse, and

provides that individuals who violate the rule may be found in contempt and have

their devices confiscated. Loc.R. 33(D)(6).

       {¶12} In Hammock, we held that the punishment imposed for contempt

must be “reasonably commensurate with the gravity of the offense.” Hammock at ¶

19, quoting State v. Lowe, 1st Dist. Hamilton Nos. C-170494, C-170495, C-170498

and C-170505, 2018-Ohio-3916, ¶ 37, and State v. Kilbane, 61 Ohio St.2d 201, 400

N.E.2d 386 (1980), paragraph one of the syllabus. We held that destroying the

defendant’s cell phone was not commensurate with a conviction for direct criminal

contempt for recording courthouse proceedings, given the cost of the device and the

sensitive information contained therein, and because that punishment was not

contemplated in the rule. Hammock at ¶ 20.

       {¶13} We are presented with similar circumstances here. Indefinitely

retaining Gipson’s cell phone and iPad is not reasonably commensurate with the

gravity of the offense for which he was convicted. Accordingly, the trial court erred

in denying Gipson’s motion to return his property. Based on the record before us, we

are not persuaded that information on the devices must be deleted before they are

returned to Gipson. Accordingly, Gipson’s third assignment of error, which we have

                                          5
                    OHIO FIRST DISTRICT COURT OF APPEALS




construed to challenge the trial court’s denial of Gipson’s motion to return property,

is sustained.

                                      Conclusion

       {¶14} Because we find that Gipson’s first, second, and fourth assignments of

error challenge his underlying contempt conviction and not the judgment subject of

the notice of appeal, they are dismissed for lack of jurisdiction.

       {¶15} We sustain Gipson’s third assignment of error and reverse the trial

court’s judgment as to Gipson’s motion for the return of his property. We remand the

cause to the trial court with instructions to return Gipson’s cell phone and iPad.

       {¶16} Because we are ordering the return of Gipson’s property, we deny as

moot Gipson’s pending motions, including: “Motion for Spoliation of ESI” (filed Jan.

13, 2022), “Motion for Summary Judgment to Reverse Conviction All Charges” (filed

Jan. 13, 2022), “Motion for Summary Judgment to Dismiss All Charges 2935.05

Warrantless Search” (filed Jan. 13, 2022), “Motion for Summary Judgment to

Dismiss All Charges for Lack of Subject Matter Jurisdiction” (filed Jan. 13, 2022),

“Motion for Findings of Fact and Conclusions of Law” (filed on Jan. 28, 2022) and

“Motion for Spoliation of ESI” (filed on Feb. 1, 2022).



           Judgment reversed, cause remanded in part, and appeal dismissed in part.

ZAYAS, P. J., and BOCK, J., concur.



Please note:

       The court has recorded its entry on the date of the release of this opinion



                                            6